Chapman, J.
It is admitted that the assessment is to be regarded as correct and legal. The defendant Merritt, being required to collect the tax assessed against the plaintiff as an inhabitant of Lynn, and finding him two years afterwards living in Saugus, had a right to treat him as having removed, and to issue a warrant against him, by virtue of St. 1842, c. 34.
It is objected that the warrant issued was not sufficient in form to justify the defendant Mansfield in acting under it, because it did not recite the removal of the plaintiff from Lynn to Saugus, and the other facts which constitute the authority of the defendant Merritt to issue the warrant. But this court nas never applied to the proceedings of town officers the same *565strictness which is required in judicial proceedings. Town officers cannot be supposed to bd acquainted with the technical rules of courts, and there is no necessity for such strictness in regard to them ; and if it were required it would defeat and overthrow many of their acts which have substantial correctness enough for all practical purposes, and would tend to throw the whole body politic into confusion. Welles v. Battelle, 11 Mass. 481. Briggs v. Murdock, 13 Pick. 316.
It would be well that a warrant of this kind should recite the facts which are necessary to authorize the collector to issue it; because it would then furnish the constable with conclusive evidence for his protection in acting under it. If the recital is omitted, he takes the risk of being able to prove the facts, when his proceedings are called in question. But the court are of opinion that he may do this, and that the recital is not necessary to the validity of the warrant. Even in criminal cases, no great strictness is required in recitals in order to protect officers who act under warrants. Donahoe v. Shed, 8 Met. 326.
It is further objected that the warrant is void because it re quires the constable to collect, in addition to the tax, the sum of twenty cents for a summons. The defendants justify this part of the warrant by referring to the 12th section of the charter of the city of Lynn, which is as follows :
“ All taxes shall be assessed, apportioned and collected in the manner prescribed by the laws of the Commonwealth; provided, however, that the city council may establish further or additional provisions for the collection thereof.” City Ordinance No. 12, § 11, directs the collector to issue a summons to delinquent persons assessed; and if such delinquent person shall not pay his taxes, with twenty cents in addition thereto for said summons, within ten days after the receipt of said summons, or after the service thereof upon him in the usual form, then the collector shall proceed to collect the taxes by distress, &c.
The court are of opinion that this provision is within the words of the charter. Its object and tendency are to stimulate the prompt payment of taxes, and to avoid the expenses of a distress; and it was made by officers who are annually elected by *566the tax payers, none of whom can have any motive to subject themselves to oppressive regulations. On its face the by-law does not appear to be unreasonable.

Exceptions overruled.